     Case 2:21-cr-00049-WFN           ECF No. 55   filed 09/10/21      PageID.315 Page 1 of 5




1
     Carl J. Oreskovich, WSBA #12779
2    Andrew M. Wagley, WSBA #50007
3    Etter, McMahon, Lamberson,
4    Van Wert & Oreskovich, P.C.
5    618 West Riverside Avenue, Suite 210
6    Spokane, WA 99201
7    (509) 747-9100
8
     (509) 623-1439 Fax
     Email: carl@ettermcmahon.com
9
     Email: awagley@ettermcmahon.com
10
11   Attorneys for Defendant Ronald Craig Ilg
12
13                      UNITED STATES DISTRICT COURT
14                     EASTERN DISTRICT OF WASHINGTON
15
16
     UNITED STATES OF AMERICA,
                                                    Case No. 2:21-cr-00049-WFN
17
                                  Plaintiff,
18
                                                    DECLARATION OF ANDREW M.
19       vs.                                        WAGLEY IN SUPPORT OF
20                                                  UNOPPOSED MOTION TO
21   RONALD CRAIG ILG,                              CONTINUE TRIAL DATE AND
22                                                  ASSOCIATED PRETRIAL
23                                Defendant.        DEADLINES
24
25
26
         I, Andrew M. Wagley, do hereby declare as follows:
27
28       1.       I am over the age of eighteen, competent to testify to the matters
29
30                stated herein, and make this Declaration based upon my own
31
32                personal knowledge.




       Declaration of Andrew M. Wagley                 ETTER, MCMAHON, LAMBERSON,
       in Support of Unopposed Motion to               VAN WERT & ORESKOVICH, P.C.
       Continue- Page 1                                     618 WEST RIVERSIDE AVENUE, SUITE 210
                                                         SPOKANE, WASHINGTON 99201 (509) 747-9100
     Case 2:21-cr-00049-WFN           ECF No. 55   filed 09/10/21      PageID.316 Page 2 of 5




1
         2.       I am one of the attorneys of record for the Defendant, Ronald C. Ilg
2
3                 (“Dr. Ilg”).      I make this Declaration in Support of Defendant’s
4
5                 Unopposed Motion to Continue Trial Date and Associated Pretrial
6
7                 Deadlines.
8
         3.       As indicated in the accompanying Unopposed Motion, a continuance
9
10
                  is warranted based upon the complex nature of this matter and the
11
12                need for counsel to adequately prepare for trial. This is a complex
13
14                matter involving a multitude of discovery regarding the dark web,
15
16
                  cryptocurrency, and the forensic analysis of various electronic
17
                  devices allegedly associated with the Defendant and witnesses.
18
19       4.       To date, the United States had produced three batches of discovery,
20
21                which includes hundreds of pages of documents, multiple media
22
23                (including witness interviews) and native files, various search
24
25
                  warrants, and multiple cell phone extractions. At this juncture, the
26
                  defense needs more time to analyze this discovery and pursue expert
27
28                witnesses in various areas as applicable.
29
30       5.       Defense counsel has been diligently reviewing discovery and
31
32                analyzing various pretrial motions. However, more time is needed to




       Declaration of Andrew M. Wagley                 ETTER, MCMAHON, LAMBERSON,
       in Support of Unopposed Motion to               VAN WERT & ORESKOVICH, P.C.
       Continue- Page 2                                     618 WEST RIVERSIDE AVENUE, SUITE 210
                                                         SPOKANE, WASHINGTON 99201 (509) 747-9100
     Case 2:21-cr-00049-WFN           ECF No. 55   filed 09/10/21      PageID.317 Page 3 of 5




1
                  finish analyzing discovery, obtain expert witnesses, interview lay
2
3                 witnesses, and adequately prepare for trial.
4
5        6.       Defense counsel would not have a sufficient amount of time
6
7                 reasonably necessary for effective preparation if a continuance is not
8
                  granted. Furthermore, complex aspects of this case involving the
9
10
                  dark web and cryptocurrency will likely present various novel
11
12                questions of law in relation to pretrial motions.
13
14       7.       The Defendant, Dr. Ilg, is in support of this continuance request in
15
16
                  order to prepare his case for trial. This Motion is accompanied by an
17
                  executed Waiver of Speedy Trial.
18
19       8.       Prior to the filing of this Motion, I have corresponded with Assistant
20
21                United States Attorney (“AUSA”) Richard Barker regarding this
22
23                continuance request.       AUSA Barker indicated that he has no
24
25
                  opposition to this continuance request.
26
         9.       The parties have agreed upon a new trial date in March 2022. The
27
28                parties have also agreed upon the continuance of pretrial deadlines to
29
30                correspond with this new trial date.
31
32




       Declaration of Andrew M. Wagley                 ETTER, MCMAHON, LAMBERSON,
       in Support of Unopposed Motion to               VAN WERT & ORESKOVICH, P.C.
       Continue- Page 3                                     618 WEST RIVERSIDE AVENUE, SUITE 210
                                                         SPOKANE, WASHINGTON 99201 (509) 747-9100
     Case 2:21-cr-00049-WFN           ECF No. 55   filed 09/10/21      PageID.318 Page 4 of 5




1
          10.     This continuance request is brought in good faith and not for the
2
3                 purposes of hindering or delaying this matter.
4
5         I hereby declare the foregoing is true and correct under penalty of perjury
6
7    of the laws of the State of Washington and the United States.
8
          EXECUTED this 10th day of September, 2021 in Spokane, Washington.
9
10
11                              By: /s/ Andrew M. Wagley
12                                 Andrew M. Wagley
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32




       Declaration of Andrew M. Wagley                 ETTER, MCMAHON, LAMBERSON,
       in Support of Unopposed Motion to               VAN WERT & ORESKOVICH, P.C.
       Continue- Page 4                                     618 WEST RIVERSIDE AVENUE, SUITE 210
                                                         SPOKANE, WASHINGTON 99201 (509) 747-9100
     Case 2:21-cr-00049-WFN            ECF No. 55      filed 09/10/21      PageID.319 Page 5 of 5




1
                                   CERTIFICATE OF SERVICE
2
3         I hereby certify that on the 10th day of September, 2021, I electronically
4
5    filed the forgoing document with the Clerk of the Court using the CM/ECF
6
7    System, which will send notification of such filing to the attorneys of record in
8
     this matter.
9
10
11
            EXECUTED in Spokane, Washington on September 10, 2021.
12
13                                          By: /s/ Jodi Dineen
14                                              Jodi Dineen, Paralegal
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32




        Declaration of Andrew M. Wagley                    ETTER, MCMAHON, LAMBERSON,
        in Support of Unopposed Motion to                  VAN WERT & ORESKOVICH, P.C.
        Continue- Page 5                                        618 WEST RIVERSIDE AVENUE, SUITE 210
                                                             SPOKANE, WASHINGTON 99201 (509) 747-9100
